Citation Nr: 0931866	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-09 097	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
posttraumatic stress disorder.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, had active duty from 
August 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in November 2007 of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In February 2009, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

On the claim for an initial higher rating for posttraumatic 
stress disorder, on VA examination in September 2007, the 
Veteran stated he retired from his job because of physical 
problems and the inability to concentrate, which he 
associated with posttraumatic stress disorder.  The diagnosis 
was mild to moderate posttraumatic stress disorder. 

In February 2009, the Veteran testified that his 
posttraumatic stress disorder symptoms had increased and he 
attributed his retirement from his job to the lack of 
concentration. 

As the evidence suggests that the posttraumatic stress 
disorder has increased in severity, a VA examination to 
determine the current degree of disability is warranted under 
38 C.F.R. § 3.327.



Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA psychiatric 
examination to determine the current 
level of occupational and social 
impairment due to the service-connected 
posttraumatic stress disorder.  The 
claims folder should be made available 
to the examiner for review.

2. After the above development is 
completed, adjudicate the claim for 
increase for posttraumatic stress 
disorder.  If the determination remains 
adverse to the Veteran, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




